 DAIRY EMPLOYEES, LOCAL 695647Drivers,Salesmen,Warehousemen,Milk Processors,Cannery,Dairy Employees and Helpers UnionLocalNo. 695,affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandYellow Cab& TransferCo. Case 30-CB-793November 13, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn September 19, 1975, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions. and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Drivers,Salesmen,Warehousemen, Milk Pro-cessors,Cannery,Dairy Employees and HelpersUnion Local No. 695, affiliated with the Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America, Madison, Wis-consin, its officers, agents, and representatives, shalltake the action set forth in the said recommendedOrderas somodified:1.Substitute the following for paragraph 1(a):"(a)Restrainingor coercing employees of theYellow Cab & Transfer Co. by physical assaultsupon employees and supervisors at or away from thepicket line,by harming employees or supervisorsotherwiseator away from the picket line, bythreateningtoharm or otherwise to engage inreprisals againstemployees, their families, or otherpersons ator away from the picket line, by followingor harassingemployees, by damaging or threateningto damagevehicles or other property of the Employ-er, or other persons at or away from the picket line,by mass picketing, or by otherwise barring orhindering ingress to or egressfrom Yellow Cab &221 NLRB No. 95Transfer Co. premises in order to discourage suchemployees in the exercise of their right not to join orsupport any strike.2.Substitute the attached notice for the Adminis-trative Law Judge's notice.rWe agree with the Administrative Law Judge that the Respondentengaged in several acts of misconduct both at and away from the picket linein violation of Sec , 8(b)(1)(A) of the ActWe find ment in the exceptionsfiled by the General Counsel, however, that the recommended Order failedto provide for Respondent to cease and desist'from its unlawful conduct atand away from the picket line. Accordingly, we shall modify the Order inthis regardAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce the employeesof Yellow Cab & Transfer Co. by physicalassaults upon employees and supervisors at oraway from the picket line, by harming employeesor supervisors otherwise at or away from thepicket line, by threatening to harm or otherwise toengage in reprisals against employees, theirfamilies, or other persons at or away from thepicket line, by following or harassing employees,by damaging or threatening to damage vehicles orother property of the employer, or- other personsatoraway from the picket line, by masspicketing, or by otherwise barring or hinderingingress to or egress from Yellow Cab & TransferCo. premises in order to discourage such employ-ees in the exercise of their right not to join orsupport any strike. -WE WILL NOT in any other manner restrain orcoerce employees in the exercise of rights guaran-teed in Section 7 of the Act.DRIVERS, SALESMEN,WAREHOUSEMEN, MILKPROCESSORS, CANNERY,DAIRY EMPLOYEES ANDHELPERS UNION LOCALNo. 695, AFFILIATEDWITH THEINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: This casewas heard before me in Madison, Wisconsin, beginning onMay 19 and concluding on May 22, 1975, based-uponcharges filed on April 9 by Yellow Cab & Transfer Co.,herein referred to as Yellow, and the complaint issued bythe Regional Director,for Region 30 on April 25, 1975,charging that the Respondent, or Union, violated Section8(b)(1)(A) of the National Labor Relations Act. Brieflystated,the issues are whether (a) the acts describedrestrainedand coerced employees in the exercise of theirrightsunder Section 7 of the Act, and (b) the Respondentshould be held responsible for these acts.Upon the basis of the entire record in the case, includingmy observation of the witnesses as they testified andconsiderationof the briefs filed with' me on or about July11, 1975, I make the following:FINDINGS OF FACT1.THEBUSINESS OF YELLOWYellowoperatesa taxi cab business in Madison,Wisconsin, which comes within the Board's jurisdictionalstandards.II.THE ALLEGEDUNFAIR LABOR PRACTICESThe Union and Yellow commenced negotiations inabout February 1975 for a new collective-bargainingagreement, inasmuch as the then current agreement was toexpireon April 1, 1975. After extended negotiations; thepartieswere not able to reach -agreement and, on March31, the membership of the Union rejected Yellow's finaloffer and voted to go on strike, beginning at I minute aftermidnight on April 1. In view of this circumstance, Yellowendeavored to'continue operating by using nonstrikers andby hiring replacements.However, this effort was notparticularly successful, and operations stopped on April 5.During the first 5 days of that month, and at some othertimesduring April and May, the Union, according to therecord, allegedly engaged in a considerable number ofactivitiesboth at and away from the premises of Yellowwhich were of a threatening -nature and involved theblocking of Yellow's vehicles and individuals, as well asdamage to itsproperty. Counsel for the General Counsel,in his comprehensive brief, divides these incidents into twocategories: those which allegedly occurrednearYellow'spremisesand -thosewhich occurred away from thepremises.A number of these incidents are undenied, and,for purposes of brevity, I shall first undertake to discussthose which are not disputed and, if necessary, thereafterconsider those as to which there is some conflict intestimony.A. ' Incidents at or Near the Employer's PremisesMark Goldberg, a regular full-time driver of Yellow, wasone of the strikers. Dawn Lovell, at the time of the hearing,was Yellow's business administrator. She testified that onApril 1 she went to work at Yellow's premises between 7:30and 8 in the morning, and late in the evening of April 1 shewas in the dispatch room with one Steven Hartlaub, adriver,who at the time was answering the telephone. Whilethere she saw a number of strikers on the outside,picketing. She related that she observed Goldberg walkingon the picket line "pounding on the window and shoutingthrough the window." She became somewhat perturbed atthis, and related that Goldberg said, "You are going to getyours."Goldberg testified that he did not make thisstatement attributed to him by Lovell.Late in the afternoon of April 1, striker James Green-wald threatened to strike the automobile of nonstrikerStevenHartlaub with a picket sign as Hartlaub droveacross the picket line. Greenwald testified that he remem-bered picketing in front of the building and that anautomobile "started to come in," that he "was holding the[picket] sign as if it were a cane," and "stopped and liftedthe sign up out of the way." He said that Lovell, who mayhave touched his arm, said something to the effect that hisconduct was "not nice."At approximately 2:45 in the afternoon of April 2, anonstriker,Buss Jr. was endeavoring to leave Yellow'spremises. At that point, Goldberg told Buss that he wasgoing to "get" Buss for taking his job. Although Goldbergwas called as a witness, he was not questioned about thisstatement.About 6:30 on the morning of April 3, nonstrikers BussSr. and Buss Jr. were entering the side door of Yellow'spremises and, at the time, a number of pickets were on thesidewalk, includingRoh, a member of the Union'sbargaining committee, and one Ylvisaker. They were toldthatmatters were about to get rougher. Neither Roh norYlvisaker was called as a witness, although, so far as itappears, they could have been.Shortly after noon on April 4, nonstrikers Woods andDaggett were in the process of leaving Yellow's premises.Striker.Goldberg, in the presence of a number of otherstrikers, including John August, a union steward, allegedlytoldWoods that the latter would be killed if, he continueddriving for Yellow, and also asked Woods if he wished tofight.Goldberg denied that he had threatened to killWoods and testified that, as the taxi cab of Woods cametoward Witte Hall, he was "in front of it" and that Woods"took off' and almost hit him. Then, as he acknowledged,he "yelled something" to one Tubby, nicknamed Cheese-burger, to the effect that he would "stuff him" in a"meatgrinder or something like that." He denied that he DAIRY EMPLOYEES, LOCAL 695649said he would break both the arms and legs of Cheesebur-ger.According to nonstriker Gerry Seely, at approximately12:15 in the morning, as he was in the dispatch office, anunidentified picket approached the office window and toldhim that he would need a 24-hour armed guard to stayalive.The Union, quite understandably, adduced notestimony to controvert Seely.Lovell testified that she worked on April 5 and, late thatmorning, she saw Robert Kilkelly, Yellow's attorney, as hedrove up in his car. She then was at the window in theoffice of Kenneth Ossmann, the owner and president ofYellow, "watching a group of pickets who were talking toMr.Micher in the parking lot." William Micher was astrike replacement. She identified two pickets as strikingemployees, Tom Blackwood and Nick Ylvisaker, who werethere with a number of other pickets. She related thatKilkelly got out of his car and walked over to the groupconversingwithMicher and that Victor Wightman, astriker,went "along the 'empty lot headed toward Mr.Kilkelly." Ossmann testified that Wightman "pounded onthe picture window and hollered at Russ Daggett that, Iwill kill you, Daggett." Daggett was a nonstriker.Early in the morning of April 1, nonstriker Spataro, as hetried to enter the premises of Yellow, was forced to stopbecause there were some 10 pickets in the driveway. Afterstopping, strikers Perna and August came to the carwindow and spoke with Spataro for 2 or 3 minutes. Duringthe course of this conversation, pickets continued to walkin the driveway in front of Spataro's car and, after theconversation with Perna and August concluded,Spatarowas allowed to enter the premises. At approximately 1o'clock that afternoon, Spataro was prevented from leavingYellow's premisesby strikers Roh, Goldberg,, and anotherpicket, not identified. Since the pickets walked very slowlyin the drive, Spataro had to stop. While stopped, severalpickets, including Goldberg, Camper, and union stewardVarco, told him that he should come out of the automobileand fight, so that they could "beat the, living ... out ofme." After about 5 minutes, Spataro proceeded out of thedriveway and, while so doing, an identified picket, who hadbeen in the group with Goldberg, Camper and Varco,kicked his automobile. Varco denied that he was presenton that occasion and Camper denied that he made ' anystatement to the foregoing effect. However, there is noevidence contradicting the fact that Spataro was blockedor that his automobile was kicked.At approximately 12:15 a.m. on April 1, nonstriker MikeBayles sought to leave Yellow's premises, driving a taxi.Some 15 to 20 strikers, including Stewards August andNealy, either stood or milled about in the driveway. Baylesstopped some 15 feet away from, the' picket line. Pernadenied that Bayles was blocked from going out, thedriveway and testified that he stopped before the picketline.There is further testimony that at about 9:45 ' thatmorning Bayles was again'attempting to leave Yellow'spremises with a taxi and that some 10 or 15 strikers stoodin the driveway. Bayles again stopped some feet from thepicket line. There is considerable testimony that the picketscustomarily walked slowly, close to one another and, onoccasion,stopped in the driveway.There is further testimony that Bayles, also on themorning of April 1, sought to cross a picket line at the westentrance to Yellow's premises, but was prevented fromdoing so for approximately 5 minutes by about a dozenpickets, including August and Perna. Many of the picketson this occasion were carrying signs supplied by theRespondentUnion.Bayleswas unable to enter thepremises until police, who had been called by Ossmann,arrived.Although August was called as a witness, he didnot deny having taken part in the blocking of Bayles'automobile.Perna testified that she was present when anumber of people went over to the window of Bayles'automobile and that she "might have stopped at the frontof the car because he wasn't making an attempt to comein" and that"as soon as it was clear"that Bayles desired toenter the driveway "then the people moved away from thedriver's window" and she moved.There is uncontradicted testimony that during theafternoon ofApril 2nonstrikers Buss Sr. and Buss Jr., inattempting to leave Yellow'spremises,were preventedfrom doing so or were blocked by groups of pickets. Onone occasion, the taxi driven by Buss Jr. was kicked by apicket who was not identified.Early in the morning of April 2, Supervisor Showers wasattempting to plow snow on Yellow's premises and, in thatprocess, crossed the driveway where the picket line was inorder to pile the snow in one area. On one occasion, whilecrossing the picket line, bargaining committeeman Rohstood between the truck and the extended plow, whichcaused Showers to stop. Roh remained in this position fora few seconds until Showers again began to move slowly.At the time, there were some 10 unidentified pickets on'thepicket line near Roh. Roh was not called as a witness.At approximately 9:45 on the morning of April 3, a jobapplicant, Betty Speth, came to Yellow's front door. Some10 or 12 pickets were gathered inside the recess of the doorand Speth was unable to enter. After waiting a moment,Speth went back to her car. When she returned, in anotherattempt to enter, she was "pushed back by at least two girlsin the front row." She identified one of these as Perna. Asshe was being pushed she fell and hit her head and back.Nonstriker Seely testified, without contradiction, that onthe morning of April 4, while he was endeavoring to walktoYellow's premises, about eight pickets stood on thesidewalk and at least partially blocked his progress. Whileapproaching the door to the premises, he was preventedfrom enteringby fiveor six pickets,including Steward andpicket captains Nealy and August and bargaining commit-teeman Roh. Eventually,Seely was led around to a sidedoor by Attorney Kilkelly.On the morning of April 5, Attorney Kilkelly drove toYellow's parking lot and observed a nonstriker talking to anumber of strikers in the parking lot. As Kilkelly started towalk over to the nonstriker, striker Wightman came fromthe picket line and stood in Kilkelly'spath and pushedhim. According to Wightman, Kilkelly first pushed himbefore he pushed Kilkelly.There is further testimony about other incidents alleged-ly occurring at or near the premises of Yellow, but in myview it would serve no useful purpose to detail these. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Incidents Away From the Employer's PremisesWitnesses produced by counsel for the General Counseltestifiedas to a number of incidents which occurred atvarious points away from Yellow's premises which, exceptas todetail, did not significantly vary from those whichhave been related above as having occurred at or near thepremises.During the morning of April 1, according to nonstnkerBayles, he was followed to a certain address, where he wasto make a delivery, by strikers Perna, August, and anotherunidentified striker.When Bayles came to his automobileaftermaking the delivery, so he testified, he saw Perna,who was carrying a picket sign, walking near his cab. Henoted that the left rear view mirror had been broken andthat his cab had been spat upon. As Bayles was entering hiscab, Perna told him, so he testified, that if he wished to seehis child born he should stop driving the cab. Pernatestified that she did not make the statement attributed toher, but that she did adjust the mirror. She also testifiedthat she did not spit on the cab. Supervisor Showerstestified that he worked the day Bayles drove his cab andthat he repaired the mirror on the driver's side of Bayles'cab by replacing the "peg that holds the mirror on thebracket that holds it on the car."During the morning of April 2, nonstrikers Buss Sr. andhis sonwere driving to the State Laboratory on theuniversity campus, to deliver a package. They werefollowed by three strikers, including August and Ylvisaker.After the seniorBusshad made the delivery, August spoketo him for a few moments about the strike and,as Busssought to drive away, August, so Buss testified, opened thedoor of the cab and allegedly stated that he wished to"settle thismatter now." August testified that he did notopen the door or make any threatening remarks, but thathe said he wished to finish the conversation. August, whenasked as to the manner in which he spoke to Buss, testifiedthat because of his "self-consciousness [sic] manner" he"wanted definitely to finish the conversation because I hada very emotional feeling about him and about theconversation and 1, thought that the worse [sic] that couldhappen is that he would drive away." He denied that hetold Buss the conversation would end in a fist fight. Duringthis sameconversation, so the younger Buss testified,Ylvisaker stated that "it would be made very rough for mydad if he came back to work." The testimony of theyoungerBussin this respect was not denied.BussJr. alsorelated that early on the morning of April 3 he received acall and, as a result, proceeded to an address on a certaindead end street. Shortly after he reached his destination,strikersPerna and Goldberg arrived. He related that asPerna was talking to him he heard a noise from the rear ofthe vehicle. Upon turning around, he observed that theantennahad been bent, which was not its condition whenhe departed from the premises of Yellow.About 12:15 on the morning of April 4, nonstrikersWoods and Daggett were driving in the Capitol Square. Asthey proceeded, they noticed a 1964 Chevrolet, containingPerna and another striker named Johnson, and a 1969Mustang containing Steward Varco and striker Goldberg,following on, different sides of their vehicle. According toWoods, the Chevrolet swerved toward the taxi severaltimes and attempted, so Woods testified, "to force me offonto the side of the Mustang." Perna admitted that she wasin an automobile following Woods and Daggett as thelatter two were circling the square, and that she and herassociates "just followed them around the square." Shedenied that the automobile in which she was riding veeredtoward the cab and said that she did not observe the otherstriker-driven vehicle deviating from its lane. Some 15minutes later, nonstrikersWoods and Daggett, whiledriving a cab, received a call and proceeded to a certainaddress on South Park Street. They were followed by a1964 Chevrolet and a 1969 Mustang. When they arrived attheir destination, the Chevrolet pulled in front of them andtheMustang stopped behind. About five pickets, includingPerna and Goldberg, got out of the two automobiles andbegan talking to the customers. According toWoods,Perna and Goldberg "started harassing .the customers" andadvised them that "they shouldn't take the cab because ofthe strike."Moreover, Woods related that a striker, whomhe thought to be August, told the customers that they andthe driver of the cab could get hurt if they took the cab.About 10:30 on the morning of April 4, driver Seely wasfollowed by two automobiles loaded with pickets after heleftYellow's garage. He first stopped at a Greyhoundstation and, while there, about six pickets carrying picketsigns got out of the automobiles; among them was Perna:While Seely was attempting to load the passenger's luggagein the trunk of the cab, Perna slammed the trunk shut.Perna testified that she had been at the Greyhound busterminal near the cab driven by Seely, but denied that sheslammed the trunk as Seely endeavored to place luggage init.According to her, Seely pulled up to the curb and,, as hedid so, she noticed "an elderly woman and a young womanhelping her come out of the apartment building." Pernatestified that she and the person accompanying her, wentup to the older woman and that she told the intendedpassenger that she remembered her, having driven herpreviously.Moreover, she related that she told the ladythat the "person in the cab has never worked" for Yellow,that it was his first day as a driver, and that "we are onstrike and we'd appreciate if you wouldn't take the cab."The intended passenger, according to Perna, stated thatshe was aware of the labor dispute but that she had to go tothe hospital, whereupon Perna and her associate stated thatthey would be "happy" to give her a ride to the hospital,which they did.Seely testified that from the Greyhound station he drovethe two passengers to Witte Hall. There, striker Goldbergpicketed the car and told Seely, so the latter testified, thathe would beat up Seely. After the passengers got out of thecab, so Seely related, Goldberg stood in front of his cab foramoment and, as Seely endeavored to drive away,Goldberg "jumped on the hood" of his cab as he waspulling out and very shortly jumped off. According toGoldberg, it was necessary for him "to leap on top' of thehood in order to get out of under the cab" and that "he wascarried some 20 yards" before he fell off. Goldberg statedthat Seely "took off at a moderate speed, slow takeoffspeed." In view of this, counsel for the General Counsel, inhis brief, inquired why "was Goldberg forced to jump onthe hood?" He points out, quite logically, that if Goldberg's DAIRY EMPLOYEES, LOCAL 695651account were true, "comon sense dictates that when thevehicle came to a stop, the force of inertia would havethrown Goldberg off the front."Seely, a nonstriker, testified that at approximately 11 inthe morning of April 4 he received a radio call to proceedto a certain address. He was followed by pickets who, whenSeely reached his destination, got out of their car and,carrying picket signs, stood on the sidewalk speaking to thecustomers.While this was taking place, Seely stayed in thetaxi.Goldberg approached the window of Seely's car andstated that he was going to put Seely in a meat grinder andmake hamburger out of him, and, in addition, that hewould break both of Seely's arms and legs if he caughtSeely in an alley. Goldberg denied that he said anythingabout breaking Seely's arms and legs although, from thecontext, it would appear that he related the incident ' towhat occurred at Witte Hall. After reaching his destinationon the call dust related, Seely received, another message togo to a certain address. Again he was followed by theautomobiles of strikers.Upon arriving at his destination,the customer was already in conversation with otherstrikerswho had arrived earlier. When Seely asked thecustomerif he was going to.ride with Yellow Cab, thecustomer replied in the negative. While attempting to radiothe dispatch office, Seely's radio would not operate. Hethen noticed that the antenna had been broken off and thatGoldberg was at the rear of the automobile near theantenna. The radio in the taxi had been in operatingcondition on the previous call that Seely had received and,while at that location, an unidentified picket had told Seelythat he would get hurt if he dept dnving. No testimonycontroverting Seely in this respect was offered.On the afternoon of April 4, Woods, a nonstriker, in thecompany ofhis girlfriend,Nancy McKenna, went to theMetropolitan Mall pursuant to a radio call. Upon arriving,two automobiles that had been observed previously on thepicket line were there, occupied by Greenwald, Hartlaub,and Ostrom, who, pulled up behind him, and two of thestrikers got out and spoke to the customer. One of thepickets toldWoods that he could be hurt or killed if hecontinuedtodrive;although this individual was notidentified, he had been observed, both before and after thisincident,on the picket line.The followingmorning,April 5, Woods, accompanied bynonstrikerDaggett and the latter's girl friend, werefollowed to the Excel Inn from Yellow's premises by strikerWightman and several others who were not identifiedexcept as persons who had been on the picket line. Uponreaching the inn, two pickets blocked the exit of twocustomersfrom the building. According toWoods,Wightman stated that he could not wait to find Woodsalone because.he would tear his eyes out and, if Woodscontinued to drive, he would be killed. Woods testified thatWightman then went to Daggett's side of the taxi and, afterspeaking to Daggett,returned to Woods' side and told thelatter thatDaggett would be killed too. Woods furthertestified that as he and Daggett were leaving Wightmantold them that they would wake up dead in the morning ifthey continued to drive and that he hoped their healthinsurance was paid up. According to Wightman, Woodsstated that he was "going to get"Wightman and then wentinto a "diatribe about how hard he was and how manypeople he had beaten up and how he wanted to fight mebut he wasn't given the chance."Seely testified that during the morning of April 5, whilestopped at a traffic light, strikers Ostrom and Thompsonwere behind him and that Ostrom, the driver, pushed Seelyinto the intersection while Seely had his foot on the brake.Ostrom denied, having done this, and testified that Seelypulled into the intersection and stopped; however, he didadmit bumping Seely in the intersection. Thereafter, Seelyleft this location and was followed by nonstrikers Kaplanand Wightman. At about 10:30 in the morning, Seelystopped at a gas station and. Kaplan and Wightman alsopulled up and, according to Seely, Wightman stated that he"wanted to let the air out of my tires" and both of themattempted to pull him out of the cab. As Seely started todrive away, Wightman kicked off the passenger side mirrorand then walked around to the driver's side and broke thatmirror. Although Wightman appeared as a witness, he didnot deny making the foregoing statements-toSeely;however, Kaplan, upon being asked if he had yelled out"threats or anything," replied that "We never said anythinglike that."Wightman admitted that he talked of letting theair out of Seely's tires but stated that'-this was only a jokingstatement made in order to afford Seely "a perfect excusenot to drive."Early in the afternoon of April 5, nonstriker Woods andhis girl friend proceeded to a supermarket to pick up acustomer, an elderly lady. Woods 'was followed by two carscontaining pickets and, upon arrival, three or four picketscarrying picket signs got out of the automobiles.StrikerGoldberg stood in front of the taxi door preventing thecustomer from entering while several other strikers spoketo the, customer. Greenwald told the customer that shewould get hurt if she continued to take Yellow cabs. AsWoods started to leave, a picket asked him how it feltknowing that he would get killed on the job. Although anumber of witnesses for the Respondent appeared who hadbeen present at the supermarket,none testified as to whatactuallyhappened on thatoccasion.After leaving thesupermarketwith the customer in his taxi,Woodsproceeded to drive her to her destination and, on thisjourney, several cars containing strikers followed his cab.Upon reaching his destination, Woods proceeded to carrythe purchases made by his "customer to her door. Anunidentified picket, who had beenseenon the picket lineon several occasions, approached'Woods as he wascarrying the groceries and told him he would get hurt if hekept driving a taxi. After making the delivery, Woods wasrequired to wait several minutes until the automobilesdriven by the pickets were moved.During the latter part of the afternoon of Aprils, Woodswas dispatched to anotherdestination'and wasfollowed byseveral automobiles containing strikers.Upon arrival, oneof the pickets, whom Woods identified as Camper, grabbedthe door of the taxi and told him to get out of the cab"right now unless you want to die." Camper denied havingbeen present on this occasion. While Woods was talking tostriker August, Goldberg was adjacent to the rear passen-ger tire.Woods asked, him what he had been doing andGoldberg replied that he had'been letting the air out of the 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDtire.As Woods was driving his girl friend home, the rearpassenger tire did go flat. Supervisor Showers testified thatlater he tightenedthe valve core on that tire and put airinto it.In substantial part,the testimony of McKenna, whoaccompanied Woods, corroborated that of Woods.There was testimony that on the morning of May 19,while the hearing in this case was in process,strikerGoldberg asked nonstriker Seely if he wanted the cheese-burger that he (Goldberg) had in his hand. Seely made noresponse and, according to the testimony, Goldberg thentold Seely in a low voice that if Seely were not out of thecourtroom in 10 minutes two carloads of people would besent to his home. Shortly thereafter, Seely left and did notreturn' the following day. Goldberg denied that he hadmade any such statement to Seely.C.Discussion and ConclusionsIn his brief, counsel for the General Counsel notes that,while there is considerable evidencefromwitnessesproduced by the Government that was either admitted ornot deniedby theRespondent,there are somecredibilityissues.In this regard,,he notes that Government witnesses"answeredquestions directly while much of Respondent'switnesses'testimony was evasive,self-serving or constitut-ed only vague general denials or conclusionsby persons onthe periphery of the misconduct." He also points out thatmany witnesses produced by the Government "havenothing to gain from the proceeding; there is no reason forthem to color or change the testimonyin any way." Withrespect to witnesses Spataro and Buss Sr. he argues that"their testimony is even more credible when it is remem-bered that these two men worked with the strikers and willwork with them again after the strike;theyhave riskedfuture antagonism."Counsel for the Respondent states that the SupremeCourt has interpreted Section 8(b)(1)(A) asindicating "thattheCongress sought to protect rank-and-file workersworking at a struck firm from physical violence directedtoward their persons, property,and work tools; economicreprisals;and threats of such violence and reprisals. Theywere not to be relieved from the usual inconveniences andpsychological pressures which are the lot of those whocross picket lines to take work."Noting that this sectionregulatesbehavior,he states that in the process ofdeterminingwhether the behavior of a union is of acoercive or restraining nature with respect to other people,"a decision-maker may take into account that person'sreactions and feelings - subjective facts," and that theimpact of behavior on others as measured by theirsubjective reaction"is an element of determining whetherthe behavior should be subject to sanction"and that"direct testimonial-evidence of that reaction is admissibleand probative,although not conclusive." Finallyhe pointsout that not every person who takes part in a strikesponsored by a union becomes an agent of that organiza-tion for the purposes of Section8(b)(1)(A) and that theBoard',, has consistently ^ held that the responsibility of alabor organization for strike behavior `is to be determinedby reference to common law principles of agency." Hestates that if union leaders actively participate in allegedlyunlawful conduct or have "reliable knowledge of suchbehavior before or after the fact, and stand passively by,thus tacitly approving of such behavior," then the labororganizationbecomes responsible for such behavior;however, the mere presence of a union leader in thegeographical area of violent or threatening conduct doesnot in and of itself make the union responsible for suchbehavior although presence may be evidence of knowledge.Turning tothe instant case,counselfor the Respondentstates that, assuming that some physical violence or threatsthereof occurred, it 'is incumbent upon the GeneralCounsel to demonstrate that it is more probable than notthat the persons established to be'agents of the Union, suchasSecretary-TreasurerRutland and others, includingAugust and Perna, "either participated in such conduct, orhad actual knowledge of the behavior (before or after thefact) and actively or passively reinforced such behavior."He' argues that the incidents involving alleged threats toLovell and Kilkelly, by Goldberg and Wightman, respec-tively,were upon supervisors or independent contractorsacting as agents of Yellow,and that, inasmuch as thesepersons are not employees within the meaning of the Act,the striker conduct against them "cannot be a violation" ofSection 8(b)(1)(A) for the reason that that section "isdesigned for the protection of rank-and-file, workers." It isthe contention of counsel for the Respondent that it wasthe effort of counsel for the General Counsel to argue that,although the behavior was directed against nonemployees,two employees "happened to be physically near," i.e.,Hartlaub in the case of Lovell and Micher in the case ofKilkelly, and that these employees "were somehow coercedand restrained by these transactions." Inhis view, no directevidence was adduced that these individuals observed thetransactions and neither was called as, a witness which, hesuggests, indicates' that "had they appeared at trial theyprobably would not have supported the claim that theywere restrained or coerced." It is counsel's contention that,applying general principles, no liability attaches in thosecircumstances in which strike replacements or 'nonstrikers"halted 'their private automobiles or the cabs' they weredriving at points 3 to 5 yards from driveways and adjacentsidewalks when entering or leaving the premises:"He statesthat no nonstriker ever asked to obtain access to premisesof the Employer and was denied, and that there was no"systematic obstruction of anyone actively seeking to get avehicle off or on to the street or Company premises." 'Inconsequence, it is his view that there was no violation ofSection 8(b)(l)(A) in these instances, although he' acknowl-edges that there was inconvenience caused of a purposefulnature. But he concludes that the"general pressure" 'ofstrikes is not "the heart of liability" but, under decisions ofthe Supreme Court, only "that picketing which imposesviolence,or threatens violence, 'or in fact keeps 'a non-striking worker 'out of the premises, violates the law."I am persuaded that the evidence in th'is'case 'abundantlyestablishes'that agents of the Respondent made numerousthreats 'both at and away from, 'the premises' of Yellow,blocked the movement of vehicles and persons both atYellow''and away therefrom, and inflicteddamage' on Yellow taxi cabs. Such conduct, under well-established'Board principles, 'is violative of Section8(b)(1)(A) of the Act. I so find. Concerning the question DAIRY EMPLOYEES, LOCAL 695653whether the Respondent Union is responsible for suchmisconduct, I am of the opinion that it is. There can be noquestion that the Respondent Union authorized, sanc-tioned, and organized the strike and the picketing. It hadpickets and picket captains at the -premises of Yellow on a24-hour basis from the beginning of the strike on April 1.During the first week of the strike, a business agent of theUnion was present at Yellow's premises at all times. TheUnion ordered, paid for, and distributed the picket signs; itdesignated picket captains, held daily meetings of picketcaptains, and issued instructions to the membership andthe picket captains. It also paid weekly strike benefits tounion'members who engaged in picketing.For years the Board, in considering cases arising underSection 8(b)(1)(A), has held that the traditional tests ofagency would be applied to determine whether a labororganization should be held responsible for the acts ofindividuals. Twenty-seven years ago the Board, inInterna-tional,Longshoremen's andWarehousemen's Union, C10,-Local 6, ILWU (Sunset Line and Twine Company), 79NLRB 1487, 1509 (1948), stated:A principal may be responsible for the act of his agentwithin the scope of the agent's general authority, or the"scope of his employment" if the agent is a servant,eventhough the principal has not specifically author-izedor indeed may have specifically forbidden the actinquestion.It is enough if the principal actuallyempowered the agent to represent him in the generalareawithin which the agent acted.It is clearthat the Union, by instituting the strike andauthorizingpickets to be present on the picket line,empowered the pickets to act as its representatives and inits interests.Itnecessarily follows, therefore, that theconduct of pickets on the picket line is the responsibility ofthe Respondent Union.There are many decisions which uphold this view. InTeamsters,Chauffeurs,Helpers & Taxicab Dr(vers LocalUnion 327, a/w IBT (Coca-Cola Bottling Works of Nash-ville),184NLRB 84 (1970), the Board adopted thefollowingstatementmade by Trial Examiner Bott:It iswell known that in authorized strikes unions arenormally responsible for the acts of authorized pickets.Threats and the employment of force on a picket line,even though forbidden, are reasonably to be expected,and so "within the scope of employment of pickets forwhich the labor organization is responsible." 184NLRB at 94.]Moreover, it is the obligation of a labor organizationproperly to police its picket lines and maintain order or, ifitfailsto do so, bear the responsibility of misconduct ofpickets. Thus, inDrivers, Salesmen,Warehousemen,MilkiJohn Gibbons, who had been employed by Yellow from November1970 until June 1972, first as a driver and later as a dispatcher, testified thaton the morning of April 3, as he pulled into the Company's west parking lot,two or three persons tried to block his car. Later, as Gibbons was talking tostrikerAugust,Secretary-TreasurerRutland came over and Augustidentified him as a business agent.Gibbons asked Rutland if thestrike wassanctioned and Rutland assured him that it,was. Thereupon Gibbons askedRutland"what about my getting spit in [the] face and he [Rutland]Just sortProcessors,Cannery, Dairy Employees and Helpers, UnionLocal 695, IBT (Tony Pellitteri Trucking Service, Inc.), 174NLRB 753, 758 (1969), the Board approved the finding ofthe Trial Examiner that "a union which calls a strike andauthorizes picketingmustretain control over the pickets inwhatever manner itdeemsnecessary, in order, to 'insurethat they do not act improperly. If a unionis unwilling, orunable, to take the necessary steps to control, its pickets, itmustthen bear the responsibility for their misconduct."More recently the Board,inInternationalBrotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgers &Helpers, Local 696 (The Kargard Company),196 NLRB 645,647 (1972), adopted the following findings made by TrialExaminer Stone:Board law reveals that where a union authorizes apicket line, it is required to retain control over thepicketing. If a union is unwilling or unable to take thenecessary steps to control its pickets, it must bear theresponsibility for their misconduct. If a union author-izes a picket line without supervision or control, it mustbear the responsibility for misconduct on the picketline. If a union exercises control and supervision on apicket line, properly disavows and corrects misconduct,naturally such misconduct would not appear to bepursuant to its authority.In the, present case there is no significant evidence thattheUnion took any steps to correct the misconduct ofpickets on the picket line, althoughat all timesit had picketcaptains stationed there who had authority to control anddirect the pickets. Nevertheless, there is no evidence thatany disciplinary action was taken against any picket or thatthe Respondent imposed fines upon anyone or removedanyone from the picket line. Secretary-Treasurer Rutlandtestified that no committee was established to investigateany misconduct, although the instructions issued to picketsprovided that they were not to "block or obstruct trafficentering or leaving the plant or terminal" and not tothreaten or shout obscenities to persons entering or leavingthe Employer's premises.With respect to vehicles drivenby nonstrikers, the instructions provided that two or threepickets were to follow each vehicle leaving the premises butnot to "block, obstruct, threaten or harass non-strikers:"Rutland testified that he was present on the picket lineonly once, and that there were no organized or union-calledmeetings of the pickets during the course of thestrike.'Upon the evidence, I find that the Union isresponsible for the conduct of pickets both at and awayfrom the premises of Yellow.In this connection,it is to benoted that the Union's' instructions to pickets urged themto follow taxis and, in its written instructions,stated thatthe picket line was "a legal, roving, primary picket line." Ifind applicable the observations of Trial Examiner Reel inTeamsters Local 783, IBT (Coca-Cola Bottling Company ofof shrugged his shoulders."As the automobile of a nonstriker wasattemptingto get in the driveway a "mass of pickets"prevented his,gettingthrough. Gibbons testified that he asked Rutland why the car could not getthrough and Rutland answered that the driver could if he wished to, that hesaw no,one stopping him. Thereupon,soGibbons testified, he askedRutland,"What's he,supposed to do, drive over the people," and thatRutland Justshruggedhis shouldersand,didn't give an answer. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDLouisville),160 NLRB 1776, 1779 (1966), where he statedthat where a picket line is a scene of repeated outbreaks"the unionwhich is in charge of the picketing and whichmaintainssome supervision over it, is responsible for suchrepeatedmisconduct even though it did not direct thewrongful action and even if its responsible leaders did notparticipate in the action or even themselves observe it." Hefurther held that ."when a union dispatches pickets tofollow trucks and the pickets repeatedly engage in violence,the unionis legally responsible for the repeated outbreaksif it takes no effective action to curb the perpetrators andcontinuestodispatch the same individualson similarpicket duty with similar consequences." The Board, inagreeingwith Trial Examiner Reel, stated that it did so"based on the fact that Respondent, which authorized thestrike,knew of the acts of misconduct and violence buttook no steps reasonably calculated effectively to stop suchacts."Finally, the suggestion of counsel for the Respondentthat the impact of behavior on others, as measured by thesubjective reaction of such persons, is an element indetermining whether behavior should be the subject ofsanctionsisnot determinative. The Board has long heldthat the test of misconduct is not whether it succeeds orfails but, rather, whether the alleged offender engaged inconduct which tends to interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed them intheAct:Thus, inLocal 542, International Union ofOperating Engineers [Giles & Ransome] v. N.L.R.B.,328F.2d 850, 852 (C.A. 3, 1964), cert. denied 379 U.S. 826; thecourt stated that the circumstance "that no one was in factcoerced or intimidated is of no relevance. The test ofcoercion and intimidation is not whether the misconductproves effective. The test is whether the misconduct is suchthat, under the circumstances existing, it may reasonablytend to coerce or intimidate employees in the exercise ofrightsprotected under the Act." Upon all the evidence, Iconclude' and find that the Respondent Union engaged inconduct, as detailed above, both at and away from thepremisesof Yellow, violative of Section 8(b)(1)(A) of theAct.2III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHavingfound that the Respondent has engaged in and isengaging in certainunfair labor practices, it shall be2 In so finding, I have resolved conflicts in testimony concerningdisputed incidents in favor of the version given by witnesses for the GeneralCounsel, as I view their accounts to be the more logical and credible.3 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,recommended that it cease and desist therefrom, and take,certainaffirmativeactiondesigned to effectuate thepolicies of the Act.In view of the -nature of the unfair labor practicescommitted, the commission by the Respondent of similarand other unfair labor practices may be anticipated. Itshall, therefore, be recommended that the Respondentcease and desist from in any manner restraining orcoercing employees in their rights guaranteed by Section 7,of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Yellow Cab & Transfer Co. is an employer withinthe meaning of Section 2(6) and (7) of the Act.2.Drivers, Salesmen,Warehousemen, Milk Processors,Cannery, Dairy Employees and Helpers Union Local No.695,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3.Drivers, Salesmen,Warehousemen, Milk Processors,Cannery, Dairy Employees and Helpers Union Local No.695,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, has violated Section 8(b)(1)(A) of the Actthrough the commission of acts of restraint and coercionwhich interfere with the exercise of rights. of employeesguaranteed by Section 7 of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing fmdings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSRespondent, Drivers, Salesmen,Warehousemen,MilkProcessors, Cannery, Dairy Employees and Helpers UnionLocal No. 695, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Restraining or coercing employees of the Yellow Cab& Transfer Co. by physicalassaultsupon employees andsupervisors, by harming employees or supervisors other-wise; by threatening to harm or otherwise to engage inreprisals against employees, their families, or other per-sons;by following or harassing employees; by damaging,or threatening to damage, vehicles or other property of theEmployer, or other persons; by mass picketing; or byotherwise barring or hindering ingressto or egress fromYellow Cab & Transfer Co. premises in order to discourageconclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of the Rules andRegulations, be adopted by theBoard and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. DAIRY EMPLOYEES,LOCAL 695655such employees in the exercise of their right not to join orsupport any strike.(b) In any other manner restraining or coercing employ-ees in the exerciseof rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which willeffectuate the policies, of the Act:(a)Post at its offices and meeting halls copies of theattached noticemarked "Appendix. " 4 Copies of saidnotice, on forms provided by the Regional Director forRegion 30, after being duly signed by its representative,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantwhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent to, insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Sign, as aforesaid, and mail sufficient copies of thesaid attached notice to the Regional Director for Region30, for posting at the Yellow Cab, & Transfer Co., theEmployer being willing, at places where notices toemployees are customarily, posted. Such copies of thenotice shall be furnished the Respondent by the saidRegional Director.(c)Notify the Regional Director for Region 30, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to , comply-herewith.to a Judgment of the United States Court of Appeals Enfoicmg_an Order ofthe National Labor Relations Board "-11